



EXECUTIVE TRANSITION AGREEMENT
This Executive Transition Agreement (the “Agreement”) is made by and between
Ellie Mae, Inc. (the “Company”) and Edgar Luce (“Executive”) (collectively
referred to herein as the “Parties”) effective as of March 9, 2017.
WHEREAS, Executive’s current title and position with the Company as Executive
Vice President and Chief Financial Officer shall terminate effective March 31,
2017 (the “Effective Date”);
WHEREAS, Executive wishes to continue his employment with the Company as an
individual contributor in the Company’s finance and accounting organization with
the title of Executive Advisor;
WHEREAS, the Company desires to assure itself of the continued services of
Executive through at least March 31, 2018 by engaging Executive under the terms
set forth herein; and
WHEREAS, Executive desires to provide services to the Company on the terms
herein provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.Employment.
Executive’s employment as Executive Advisor will begin April 1, 2017 and end
March 31, 2018 (the “Term”) unless terminated earlier in accordance with the
terms and conditions herein. While employed during the Term, Executive shall (i)
serve as Executive Advisor, performing a substantial role in advising the
Company’s finance, accounting and investor relations teams, (ii) not engage
directly or indirectly in any other business activity that is competitive with
the current business of the Company or with any known type or area of business
that the Company is developing or planning to pursue in the mortgage industry,
or that might place Executive in a competing position to that of the Company or
any of its affiliates in the mortgage industry; and (iii) promptly and
faithfully comply with all present and future policies, requirements,
directions, requests, and rules and regulations of the Company in connection
with the Company’s business.
2.Compensation and Related Matters.
(a)    Base Salary. During the Term, Executive shall receive a base salary of
$315,000 per annum, subject to withholdings and deductions and which shall be
paid to Executive in accordance with the customary payroll practices and
procedures of the Company. During the Term, Executive shall not be entitled to
any additional bonus compensation.
(b)    Benefits. During the Term, Executive may continue to participate in such
employee benefit plans and programs as the Company may from time to time provide
to its employees, including paid time off, subject to the terms and conditions
of such plans. Nothing herein


1



--------------------------------------------------------------------------------





is intended, or shall be construed, to require the Company to institute or
continue any, or any particular, plan or benefits. After the end of the Term, if
Executive is not eligible to receive continuing benefits, Executive shall be
eligible for continued participation in the Company’s health insurance program
at his own expense pursuant to COBRA.
(c)    Business Expenses. The Company shall reimburse Executive for all
reasonable, documented, out-of-pocket travel, and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.
(d)    Equity Awards. During the Term, Executive shall continue to vest in all
equity awards previously issued to him prior to the Effective Date, in
accordance with the terms of the applicable equity incentive plan, award
agreement and notice of grant. During the Term, Executive shall not be entitled
to receive any new equity awards.
3.Change In Control Severance Agreement. The Parties hereto agree that
Executive’s transition from his current position of Executive Vice President and
CFO to Executive Advisor, as described under this Agreement, shall not
constitute an “Other Termination” as that term is defined in the Change in
Control and Severance Agreement between the Parties, dated October 23, 2014
(“CIC”). The CIC shall remain in full force and effect during the term, and
Executive shall be considered to be employed without any break in service.
4.Termination.
(a)    At Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This means that Executive’s employment is not for any specified
period of time and can be terminated by Executive or by the Company at any time,
with or without advance notice, and for any or no particular reason or cause,
including during the Term.
    
(b)     Acceleration of Equity. If Executive’s employment is terminated by the
Company without Cause prior to the end of the Term, then all equity awards
(including stock options, restricted stock units or performance shares) that
would otherwise vest during the Term but for Executive’s termination shall
immediately vest upon such termination. For purposes of this Section 4(b),
“Cause” shall mean (i) any material failure by Executive to perform Executive’s
duties and responsibilities under any written agreement between Executive and
the Company, after being provided 30 days’ written notice and opportunity to
cure by the Company; (ii) any act of fraud, embezzlement, theft or
misappropriation by Executive relating to the Company; (iii) Executive’s
commission of a felony or a crime involving moral turpitude; (iv) any gross
negligence or intentional misconduct on the part of Executive in the conduct of
Executive’s duties and responsibilities with the Company or which adversely
affects the image, reputation or business of the Company, after being provided
30 days’ written notice and opportunity to cure by the Company; or (v) any
material breach by Executive of any agreement between the Company, on the one
hand, and Executive on the other, after being provided 30 days’ written notice
and opportunity to cure by the Company.




2

--------------------------------------------------------------------------------





(c)    Company Property. Executive hereby acknowledges and agrees that except
for Executive’s cell phone and cell phone number, all Personal Property (as
defined below) and equipment furnished to, or prepared by, Executive in the
course of, or incident to, Executive’s employment, belongs to the Company and
shall be promptly returned to the Company upon termination of Executive’s
employment (and will not be kept in Executive’s possession or delivered to
anyone else). For purposes of this Agreement, “Personal Property” includes,
without limitation, all books, manuals, records, reports, notes, contracts,
lists, blueprints, and other documents, or materials, or copies thereof
(including computer files), keys, building card keys, company credit cards,
telephone calling cards, computer hardware and software, and all other
proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates.
5.Mutual Release of Claims.
(a)Executive’s Release: On behalf of Executive and Executive’s executors,
administrators, heirs and assigns, except for obligations arising from this
Agreement and the CIC, Executive hereby releases and forever discharges the
“Company Released Parties” hereunder, consisting of the Company, and each of its
owners, directors, officers, managers, employees, agents, affiliates and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Company Released Parties, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof,
including, without limiting the generality of the foregoing, any Claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by the Company or the separation
thereof, including without limitation any and all claims arising under federal,
state, or local laws relating to employment, any claims arising under the Age
Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, as amended, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001
et seq.; the Worker Adjustment and Retraining Notification Act, as amended, 29
U.S.C.  § 2101 et seq. the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.,
the whistleblower retaliation provisions of the Sarbanes-Oxley Act of 2002 and
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (to the
maximum extent permitted by the law); the California Fair Employment and Housing
Act; the California Family Rights Act; the California Labor Code; California
Business & Professions Code Section 17200; Claims for breach of contract; Claims
arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, infliction of emotional distress, violation of public policy,
and/or breach of the implied covenant of good faith and fair dealing; and Claims
for damages or other remedies of any sort, including, without limitation,
compensatory damages,


3

--------------------------------------------------------------------------------





punitive damages, injunctive relief and attorney’s fees. Notwithstanding the
generality of the foregoing, Executive does not release any claims that cannot
be released as a matter of law including, without limitation, claims for
indemnity under the California Labor Code and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing any claims of discrimination;
provided, however, that Executive does release his rights to secure damages for
any alleged discriminatory treatment.
(b)Company’s Release: In consideration of the promises contained in and terms
and provisions of this Agreement, except for obligations arising from this
Agreement or the Confidential Information Agreement (as defined below), Company
releases Executive and his agents ("Executive Released Parties") of and against
all liabilities, claims, causes of action, charges, complaints, obligations,
costs, losses, damages, injuries, attorneys' fees, and other legal
responsibilities (collectively referred to as "claims"), of any form whatsoever,
relating to, or arising out of Executive’s employment relationship with Company
and/or the termination of said employment, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Company or its successors in
interest now own or hold, or have at any time heretofore owned or held, or may
at any time own or hold by reason of any matter or thing arising from any cause
whatsoever prior to the date of execution of this instrument, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of Executive’s employment
relationship with Company and/or the termination of said employment, including
claims asserted by Company employees, vendors, contractors, etc., arising from
Executive’s employment with Company. This Release does not extend to those
rights which as a matter of law cannot be waived.
(c)In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:
(i)    This paragraph, and this Agreement are written in a manner calculated to
be understood by Executive.
(ii)    The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
Executive signs this Agreement.
(iii)    This Agreement provides for consideration in addition to anything of
value to which Executive is already entitled including, but not limited to,
continued employment in a reduced role during the Term, and continued equity
vesting during the Term.
(iv)    Executive has been advised to consult an attorney before signing this
Agreement.
(v)    Executive has been granted twenty-one (21) days after being presented
with this Agreement to decide whether or not to sign this Agreement. By
executing this Agreement, Executive does so voluntarily and with the advice of
counsel after having had the opportunity to consult with an attorney, and hereby
Executive agrees that she has been provided with a reasonable time to consider
signing the Agreement.
(vi)    Executive has the right to revoke this general release within seven (7)
days of signing this Agreement. In the event this general release is revoked,
this Agreement will be null and void in its entirety, and Executive will not
receive the benefits of this Agreement, and may be terminated by the Company
immediately. If Executive wishes to revoke this


4

--------------------------------------------------------------------------------





agreement, Executive must deliver written notice stating that intent to revoke
to Brian Brown, Sr. Vice President, General Counsel at 4420 Rosewood Drive,
Suite 500, Pleasanton, CA 94588 on or before 5:00 p.m. on the seventh (7th) day
after the date on which Executive signs this Agreement.


(d)Civil Code Section 1542 Release.    Each party acknowledges that it has read
section 1542 of the Civil Code of the State of California which states: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” Each
party hereby releases known and unknown claims, and waives all rights she or it
has or may have under Civil Code section 1542 or under any other statute or
common law principle of similar effect to the full extent that it may lawfully
waive such rights with respect to this general release of claims. that it may
lawfully waive such rights with respect to this general release of claims.


(e)Nothing contained in this Agreement is intended to, or shall be deemed to,
prohibit or restrict Executive or the Company from providing truthful
information concerning Executive’s employment or the Company’s business
activities to any government, regulatory or self-regulatory agency. Furthermore,
nothing within this or any other agreement prohibits or restricts Executive (or
Executive’s attorney) or the Company (or its attorneys) from initiating
communications directly with, responding to any inquiry from, cooperating with
or providing testimony before, the Securities and Exchange Commission or any
other federal, state, or local regulatory authority or agency.


6.
Miscellaneous Provisions.

(a)    Mutual Non-Disparagement.    Executive has not made any defamatory or
disparaging comments about the Company, nor will Executive do so in the future.
Company has not, through statements by, or the actions of, any of its officers,
made any defamatory or disparaging comments about Executive, nor will Company do
so in the future.


(b)    Governing Law. This Agreement shall be governed, construed, interpreted,
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of California, without giving effect to
any principles of conflicts of law, whether of the State of California or any
other jurisdiction, and where applicable, the laws of the United States, that
would result in the application of the laws of any other jurisdiction.
(c)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(d)    Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile, email or certified or registered


5

--------------------------------------------------------------------------------





mail, postage prepaid (or if it is sent through any other method agreed upon by
the Parties), as follows:
If to the Company:
Ellie Mae, Inc.
Attn: General Counsel
4420 Rosewood Drive, Suite 500
Pleasanton, CA 94588


If to Executive:
Edgar Luce
c/o Ellie Mae, Inc.
4420 Rosewood Drive, Suite 500
Pleasanton, CA 94588




Or at any other address as any Party shall have specified by notice in writing
to the other Party.
(e)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.
(f)    Entire Agreement. The terms of this Agreement, together with the
Confidential Information and Invention Assignment Agreement previously entered
into between Executive and the Company (the “Confidential Information
Agreement”) which shall remain in full force and effect, and the CIC which shall
remain in full force and effect, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral. The Parties further intend that this Agreement, together with the
Confidential Information Agreement and CIC, shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
(g)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of Company. By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.


6

--------------------------------------------------------------------------------





(h)    Dispute Resolution. Except as otherwise provided by applicable law,
Executive and the Company agree that if any disputes should arise between
Executive and the Company (including claims against its employees, officers,
directors, shareholders, agents, successors, and assigns) relating or pertaining
to or arising out of this Agreement or Executive’s employment with the Company,
the dispute will be submitted exclusively to binding arbitration before a single
neutral arbitrator. This means that such disputes will be decided by an
arbitrator rather than a court or jury, and that both Executive and the Company
waive their respective rights to a court or jury trial. Executive understands
that the arbitrator’s decision will be final and exclusive. Judgment on the
arbitration award may be entered in any court having jurisdiction. The
arbitration will be conducted in the San Francisco Bay Area in California. The
arbitration shall be administered by JAMS pursuant to its arbitration rules and
procedures then in effect. Within fifteen (15) days after the commencement of
arbitration, the Parties shall mutually select one person to act as neutral
arbitrator. If the Parties fail to agree upon the selection of the arbitrator
within the allotted time, one neutral selected by Executive and one neutral
selected by the Company shall jointly appoint a single, independent, and
impartial arbitrator to serve as the sole arbitrator for the dispute. The
arbitrator shall decide the dispute in accordance with the substantive law of
the state of California. The Company shall pay all costs of arbitration,
including the arbitrator’s fees. The arbitrator shall have the authority to
apportion fees as between the parties in accordance with applicable law. Nothing
herein shall prevent either Party from pursuing injunctive relief in court
(without having to post a bond) to avoid irreparable harm pending completion of
any arbitration.
(i)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
(j)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
(k)    Definitions; Heading; and Number. A term defined in any part of this
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any manner the meaning or interpretation of this Employment
Agreement. Where appropriate to the context of this Agreement, use of the
singular shall be deemed also to refer to the plural, and use of the plural to
the singular.


7

--------------------------------------------------------------------------------





7.
Executive Acknowledgment.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.            


ELLIE MAE, INC.
/s/ Jonathan Corr
Jonathan Corr
Chief Executive Officer



EXECUTIVE
/s/ Edgar Luce
Edgar Luce







8